        3:17-cv-03099-RM-TSH # 19             Page 1 of 1                                           E-FILED
                                                                       Monday, 07 January, 2019 03:54:34 PM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

 TERESA JOHNSON,                                       )
                                                       )
         Plaintiff,                                    )
                                                       )
 v.                                                    )      Case No. 17-cv-3099
                                                       )
 THE PNC FINANCIAL SERVICES GROUP,                     )
 INC.,                                                 )
                                                       )
         Defendant.                                    )

                      STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, TERESA JOHNSON, and the Defendant, THE PNC FINANCIAL SERVICES

GROUP, INC., by and through their attorneys, hereby stipulate to the dismissal of the Action with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party shall bear its own costs and

attorneys’ fees.

By:    /s/ David B. Levin                              By:     /s/ Molly Nehring
       Attorney for Plaintiff                                  Attorney for Defendant
       Illinois Attorney No. 6212141                           Illinois Attorney No. 5173786
       Law Offices of Todd M. Friedman P.C.                    Reed Smith LLP
       333 Skokie Blvd, Suite 103                              10 S. Wacker, 40th Floor
       Northbrook, IL 60062                                    Chicago IL 60606
       Phone: (224) 218-0882                                   (312) 207-2846
       dlevin@toddflaw.com                                     mnehring@reedsmith.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019 a copy of the foregoing Stipulation of Dismissal

With Prejudice, was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt.

                                                               /s/ David B. Levin
                                                               Attorney for Plaintiff
